Fourth Court of Appeals
                                    San Antonio, Texas
                                           January 6, 2020

                                        No. 04-19-00488-CV

                                         Robert DUNLAP,
                                            Appellant

                                                  v.

                                          Charles TROIS,
                                             Appellee

                    From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019-CI-00955
                         Honorable Mary Lou Alvarez, Judge Presiding


                                           ORDER
        Appellant’s brief was due on December 12, 2019. See TEX. R. APP. P. 38.6(a) (setting
appellant’s brief due date as thirty days after appellate record is filed). Neither the brief nor a
motion for extension of time has been filed. We therefore ORDER appellant to file, by January
21, 2020, his brief and a written response reasonably explaining: (1) his failure to timely file a
brief; and (2) why appellee is not significantly injured by appellant’s failure to timely file a brief.
If appellant fails to timely file a brief and the written response, we will dismiss the appeal for
want of prosecution. See id. R. 38.8(a); see also id. R. 42.3(c) (allowing involuntary dismissal if
appellant fails to comply with court order).


                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2020.



                                                       ___________________________________
                                                       Michael A. Cruz,
                                                       Clerk of Court